Name: Commission Regulation (EC) No 1376/2000 of 28 June 2000 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and establishing the forecast supply balance for the period 1 July 2000 to 30 June 2001
 Type: Regulation
 Subject Matter: trade;  foodstuff;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32000R1376Commission Regulation (EC) No 1376/2000 of 28 June 2000 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and establishing the forecast supply balance for the period 1 July 2000 to 30 June 2001 Official Journal L 156 , 29/06/2000 P. 0028 - 0029Commission Regulation (EC) No 1376/2000of 28 June 2000amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and establishing the forecast supply balance for the period 1 July 2000 to 30 June 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 10 thereof,Whereas:(1) The quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows.(2) Commission Regulation (EEC) No 2999/92(3), as last amended by Regulation (EC) No 1385/1999(4), lays down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and the forecast balance fixing the quantities eligible for the specific supply arrangements for the period 1 July 1999 to 30 June 2000.(3) Evaluation of the requirements of the Madeira market for the period 1 July 2000 to 30 June 2001 has led to establishment of a forecast supply balance as set out in the Annex.(4) The supply arrangements are applicable from 1 July. As a result, provision should be made for this Regulation to apply immediately.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2999/92 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 301, 17.10.1992, p. 7.(4) OJ L 163, 29.6.1999, p. 7.ANNEX"ANNEXForecast supply balance covering processed fruit and vegetable products for Madeira for the period 1 July 2000 to 30 June 2001>TABLE>"